Dissenting . Opinion by
Judge Crumlish:
I dissent. This Court has held that Olan Mills uses the purchased cameras and films in the “manufacture of personal property.” 1 Pa. Commonwealth Ct. 230, 235, 274 A. 2d 272 (1971). As I said in my dissenting opinion, I do not, however, agree with the majority that the sales and use tax exclusion sought by Olan Mills is dependent upon the location within this Commonwealth of the production stages of the manufacturing process. 1 Pa. Commonwealth Ct. 237-40.
On exceptions Olan Mills contends that this Court’s interpretation of the statutory requirements for the exclusion sought is unconstitutional under the rationale *551of the United States Supreme Court in Halliburton Oil Well Cementing Company v. Reily, 373 U.S. 64, 83 S. Ct. 1201, 10 L. Ed. 2d 202 (1963), rehearing denied, 374 U.S. 858, 83 S. Ct. 1861, 10 L. Ed. 2d 1082 (1963). I must agree with the taxpayer.
In Halliburton, special equipment, assembled outside Louisiana, was subject to a use tax for assemblage costs, while equipment assembled in Louisiana was not subject to the tax. Such a system of taxation was held in violation of the United States Constitution. Here the only distinction between tax excluded cameras and films and those subject to taxation is whether the processing of the product resulting after their use is carried on in the Commonwealth. I can see no distinction between the illegal discrimination against interstate commerce in Halliburton and the practice this Court sanctions today.